Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Acknowledgements
Applicant’s arguments filed on 03/08/2021 are acknowledged. Amended Claims 1, 6, 18 and 31 are acknowledged by the examiner. Accordingly, claims 1-34 are remain pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2016/0012577 A1) hereinafter Oka and Saptharishi (US 2018/0041733 A1) hereinafter Saptharishi in view of Nerayoff et al. (US 2016/0078759 A1) hereinafter Nerayoff.
Regarding Claim 1, Oka teaches an image capturing apparatus (Figure 1, visual sensor 200 and camera 202) comprising: an image capturing portion (Figure 1, camera 202); and an image processing portion configured to perform image processing on image data obtained by the image capturing portion (fig.1; Para.0075; controller 100), wherein the image data includes first data which corresponds to first image and second data which corresponds to second image different from the first image (fig.1; Para.0044 and 0075-0079; capturing image of every object with different identification or data), wherein the image capturing apparatus is configured to transmit (fig.1; Para.0044 and 0075-0079; image storing or transmitting to management server 350), in a first period, (1) a first result of image processing by the image processing portion on the first data (fig.1; Para.0044 and 0075-0079; period other than image capturing is image storing or transmitting or inspection process time for each object 4) and (2) a second result of 

 	Oka does not teach the first result being a feature value of the first image, and the second result being a feature value of the second image and the image capturing apparatus is configured to transmit, in a second period after the first period, the first data.  

 	Saptharishi teaches the image capturing apparatus is configured to transmit (fig.1; Para.0046; camera device 16 includes wireless transceiver 64), in a second period after the first period (fig.5; time when it is in the docking station and off the docking station), the first data (fig.1; Para.0046; camera device 16 includes wireless transceiver 64 transmit and receive data between the docking station and aerial camera).  

 	Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oka to include the image capturing apparatus is configured to transmit, in a second period after the first period, the first data as taught by Saptharishi to improve data analysis (see background).

 	Oka and Saptharishi do not teach the first result being a feature value of the first image, and the second result being a feature value of the second image.



Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oka and Saptharishi to include the first result being a feature value of the first image, and the second result being a feature value of the second image as taught by Nerayoff to improve data analysis and image processing (see background).

Regarding Claim 2, Oka in view of Saptharishi teach the image capturing apparatus according to claim 1, wherein the image capturing apparatus is configured to transmit first ID information associated with the first data and second ID information associated with the second data (Oka: fig.1-3; Para.0078; controller 100 sends the ID information and image data to 350).  

Regarding Claim 3, Oka and Saptharishi in view of Nerayoff teach the image capturing apparatus according to claim 2, further comprising a timekeeping portion, wherein each of the first ID information and the second ID information comprises timekeeping information obtained from the timekeeping portion (Oka: fig.1-3; Para.0078-0079 and 0105; controller 100 sends the ID information, inspection date and process date 350).  

Regarding Claim 4, Oka and Saptharishi in view of Nerayoff teach the image capturing apparatus according to claim 1, wherein the image capturing apparatus is configured to transmit, in the second period, the second data (Oka: fig.1; image capturing unit 202 capture object 4 one after another, so capturing the subsequent object and processing for second data).  

Regarding Claim 5, Oka and Saptharishi in view of Nerayoff teach the image capturing apparatus according to claim 1, wherein in the first period, the image capturing portion performs image capturing, and wherein in the second period, the image capturing portion does not perform image capturing (Oka: fig.1; Para.0044 and 0075-0079, image being store in a memory in unit 200 and then transmit to management server 350).  

-3-Regarding Claim 6, Oka and Saptharishi in view of Nerayoff teach same reason as claim 1.

Regarding Claim 7, Oka and Saptharishi in view of Nerayoff teach the system according to claim 6, further comprising: a device; and a control apparatus configured to communicate with the server, wherein the control apparatus is configured to control the device on a basis of the result (Oka: fig.1; Para.0029-0032; image processor 200 and controller 100 controls the production process).

Regarding Claim 8, Oka and Saptharishi in view of Nerayoff teach the system according to claim 7, wherein the server is configured to update a control program and/or a control parameter of at least one of the device and the image capturing apparatus, on a basis of a result of data processing performed on at least one of (a) the image data and (b) the result of image processing on the image data, which are transmitted from the image capturing apparatus (Oka: fig.1; data management server 360), on a basis of a result of data processing performed on at least one of the result of image processing and the image data, which are transmitted from the image capturing apparatus (Oka: fig.1; Para.0075).  

Regarding Claim 9, Oka and Saptharishi in view of Nerayoff teach the method according to claim 30, further comprising: associating the result of image processing and image data with ID information; transmitting the ID information to the server (Para.0077-0079); associating event data of the production apparatus with ID information, and transmitting the event data to the server (Oka: fig.1-3; Para.0078-0079 and 0105; controller 100 sends the ID information and image data to 300 for storage).  

Regarding Claim 10, Oka and Saptharishi in view of Nerayoff teach the method according to claim 9, wherein the ID information associated with the image data and/or the ID information associated with the event data comprises at least one of: 1) timekeeping information; (2) a process management number used for controlling the production device; and (3) an identification number for identifying the target object (Oka: fig.1-3; Para.0078-0079 and 0105).  

Regarding Claim 11, Oka and Saptharishi in view of Nerayoff teach the method according to claim 10, wherein the image capturing apparatus and/or the control apparatus comprises a timekeeping portion, and is configured to set a time of the timekeeping portion by communicating with the server or a server different from the server (Oka: fig.1; data management server 360; fig.1; Para.0076-0079; data management device 300).  

Regarding Claim 12, Oka and Saptharishi in view of Nerayoff teach the system according to claim 6, wherein the ID image data includes first data and second data which correspond to different images, wherein the result includes a first result of image processing by the image capturing apparatus on the first data, and a second result of image processing by the image capturing apparatus on the second data, -6-wherein the image capturing apparatus is configured to transmit to the server, in the first period, the first result and the second result, and wherein the image capturing apparatus is configured to transmit to the server, in the second period, the first data (Oka: fig.3; Para. 0076-0079 and 0105; controller 100 sends the ID information and image data to 350).  

Regarding Claim 13, Oka and Saptharishi in view of Nerayoff teach the system according to claim 12, wherein the image capturing apparatus is configured to transmit to the server (fig.1; Para.0037; unit 300 as external file server), in the second period, the second data ().  

Regarding Claim 14, Oka and Saptharishi in view of Nerayoff teach the system according to claim 6, wherein, in the first period, the image capturing apparatus transmits to the server the result via a wireless network (Saptharishi: Para.0034; wireless network), and wherein in the second period, the image capturing apparatus transmits to the server the image data via a wired network (Oka: fig.1; Para.0068; transmits the image data to the server; Saptharishi: Para.0034; wireless network).  

Regarding Claim 15, Oka and Saptharishi in view of Nerayoff teach the system according to claim 6, wherein, in the second period, the image capturing apparatus is placed on a cradle, and the image capturing apparatus is connected to a network via the cradle (Saptharishi: fig.5; Para.0042-0046 and 0050; image capturing apparatus 24 placed on docking station or the cradle 24 is connected to a network via the cradle).  

Regarding Claim 16, Oka and Saptharishi in view of Nerayoff teach the system according to claim 15, wherein, in the second period, the image capturing apparatus placed on the cradle is charged via the cradle (Saptharishi: fig.5; Para.0042-0046; image capturing apparatus 24 placed on docking station or the cradle 24 is charged via the cradle).  

Regarding Claim 17, Oka and Saptharishi in view of Nerayoff teach the system according to claim 15, wherein, in the first period, the image capturing apparatus is not placed on the cradle (Saptharishi: fig.5; Para.0042-0046; imaging device 24 is not on the docking station 24 which is the cradle).  

Regarding Claim 18, Oka and Saptharishi in view of Nerayoff teach same reason as claim 1.

Regarding Claim 19, Oka and Saptharishi in view of Nerayoff teach the method according to claim 18, wherein further comprising transmitting to the server (fig.1), in the second period, ID information associated with the image data (Oka: fig.3; Para. 0076-0079 and 0105; controller 100 sends the ID information and image data to 350).

Regarding Claim 20, Oka and Saptharishi in view of Nerayoff teach the image capturing apparatus according to claim 1, wherein the first period starts in response to reception by the image capturing apparatus of a first trigger signal (Oka: fig.7), -9-wherein the second period ends in response to reception by the image capturing apparatus of a second trigger signal, and wherein, in the first period, the image capturing apparatus does not transmit uncompressed image data (Oka: fig.1; abstract: image processing by 200 and 400 for inspection from the imaging unit 200; Saptharishi: Para.0015; raw image data before processing).  

Regarding Claim 21, Oka and Saptharishi in view of Nerayoff teach the system according to claim 6, wherein the first period starts in response to reception by the image capturing apparatus of a first trigger signal, wherein the second period ends in response to reception to the image capturing apparatus of a second trigger signal, 

Regarding Claim 22, Oka and Saptharishi in view of Nerayoff teach the method according to claim 18, wherein the first period starts in response - 10 -to reception by the image capturing apparatus of a first trigger signal (Oka: fig.7), wherein the second period ends in response to reception by the image capturing apparatus of a second trigger signal, and wherein, in the second period, the production apparatus is stopped (Oka: fig.1; Para.0031; Fab process stop then inspection process start).  

Regarding Claim 23, Oka and Saptharishi in view of Nerayoff teach the image capturing apparatus according to claim 1, wherein the image processing performed, by the image processing portion, on the image data includes at least one of (a) performing pattern matching (Oka: fig.1; image processing by 200 and 400 for inspection), (b) performing pattern fitting, (c) applying median filter, (d) applying blob analysis (Oka: fig.1; image processing by 200 and 400 for inspection), (e) calculating a value related to a position of a target object, (f) calculating a value related to an orientation position of a target object (Oka: Para.0075-0078; machining data), (g) calculating a value related to a quality of a target object (Oka: Para.0086; inspecting the object for defect), (h) calculating a value concerning a position of a predetermined shape, serving as a mark, of a target object, (i) calculating a value concerning a position and orientation of a target object, (j) calculating a value concerning presence or absence of a scratch or a defect of 

Regarding Claim 24, Oka and Saptharishi in view of Nerayoff teach the image capturing apparatus according to claim 1, wherein the image capturing apparatus is configured to transmit as the first data, in the second period, uncompressed image data (Oka: fig.1; abstract: image processing by 200 and 400 for inspection from the imaging unit 200; Saptharishi: Para.0015; raw image data before processing).  

Regarding Claim 25, Oka and Saptharishi in view of Nerayoff teach the image capturing apparatus according to claim 1, wherein the image capturing portion includes two image capturing portions (Oka: fig.1; unit 200 and 202).  

Regarding Claim 26, Oka and Saptharishi in view of Nerayoff teach the apparatus according to claim 1, further comprising: a first network interface to transmit the first result and the second result; and a second network interface to transmit the first data (Saptharishi: fig.5; time when it is in the docking station and off the docking station).
  
Regarding Claim 27, Oka and Saptharishi in view of Nerayoff teach same reason as Claim 23.

Regarding Claim 28, Oka and Saptharishi in view of Nerayoff teach same reason as Claim 24.

Regarding Claim 29, Oka and Saptharishi in view of Nerayoff teach same reason as Claim 25.  

Regarding Claim 30, Oka and Saptharishi in view of Nerayoff teach the method according to claim 18, further comprising: - 13 -communicating a control apparatus, which controls the production apparatus, with the server (fig.1); and controlling the production apparatus in accordance with the result of the image processing (Oka: fig.3; Para. 0076-0079 and 0105; controller 100 sends the ID information and image data to 350).  

Regarding Claim 31, Oka and Saptharishi in view of Nerayoff teach same reason as claim 1.  

Regarding Claim 32, Oka and Saptharishi in view of Nerayoff teach the system according to claim 31, wherein the first network is a wireless network (Oka: fig.1; Para.0068; transmits the image data to the server; Saptharishi: Para.0034; wireless network), and wherein the second network is a wired network (Oka: fig.1; Para.0068; transmits the image data to the server; Saptharishi: Para.0034; wireless network).  

Regarding Claim 33, Oka and Saptharishi in view of Nerayoff teach the system according to claim 31, wherein the image capturing apparatus is configured to transmit 

Regarding Claim 34, Oka and Saptharishi in view of Nerayoff teach same reason as Claim 33.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698